Citation Nr: 1648197	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO granted an increased (50 percent) rating for PTSD, from October 7, 2009.

In an October 2013 decision, a Decision Review Officer (DRO) granted an increased (70 percent) rating for PTSD and a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities, both from October 7, 2009.

The Veteran testified before the undersigned Veterans Law Judge at a September 2016 videoconference hearing at the RO.  A transcript of the hearing is associated with his file.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximates total occupational and social impairment. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a 100 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the highest rating possible for PTSD for the entire claim period, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, DC 9411.  This disability is rated according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004);
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.   

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, a December 2008 VA mental health communication note reflects that the Veteran reported that he experienced increasing irritability, distractibility, moodiness, and night sweats.  He was sleeping well, there were no recent nightmares, his energy was good, his anger and mood swings were controlled, and there was no depression.  His work was "going well for him overall," but he was seeking a transfer due to disagreements with a bad manager.

Examination revealed that the Veteran was clean, well groomed, casually dressed, and cooperative.  Eye contact was fair, there were no abnormal movements, speech was normal, there was no homicidal ideation, paranoia, or delusions, thoughts were coherent and goal directed, insight and judgment were intact, and the Veteran was fully oriented.  His mood was euthymic, his affect was congruent with mood, and he experienced intermittent hallucinations and suicidal ideation.  Diagnoses of chronic PTSD and depressive disorder not otherwise specified (NOS) were provided and a GAF score of 60 was assigned, indicative of moderate impairment.

The Veteran reported during a December 2008 VA psychiatric examination that he experienced persistent auditory hallucinations, irritability, anger, impatience, and survivor guilt.  The symptoms occurred 2 to 3 times per week, were treated with medications and therapy, and sometimes required the Veteran to isolate.  He was married to his wife of 36 years and they got along well.  He used to sleep with a gun and knife, but his wife did not like such behavior.  He had three daughters, had taken physical custody of his grandson, and was involved in the lives of his children.  He had one good friend outside of his family, but he did not trust others very much and was uncomfortable being out in public.  As for employment, the Veteran was having problems with a supervisor at work, but he was employed on a full time basis as a heavy duty maintenance mechanic, he enjoyed his work, he worked many hours to distract himself from his PTSD problems, and he had not lost any time from work during the previous 12 months.  He enjoyed gardening, but did not have time for this activity.  He had been involved in several incidents of fighting/violence (usually when he was intoxicated), but there was no history of any suicide attempts.

Examination revealed that the Veteran was clean and casually dressed.  He had persistent mannerisms and was restless, but his speech was normal and he was friendly, relaxed, and cooperative with the examiner.  His affect was normal, his mood was good (mood was good 80 percent of the time and he only got irritated with others), his attention was intact, and he was fully oriented.  His thought process was rambling, but thought content was unremarkable, there were no delusions, and insight and judgment were intact.  The Veteran experienced sleep impairment in terms of both onset and maintenance insomnia and nightmares approximately 4 times per month (depending upon what he had seen during the day).  Panic attacks occurred approximately once per month, during which the Veteran would suddenly feel very afraid (like someone was after him) and experienced shakiness, rapid heartbeat, sweating, and shortness of breath.  He did not exhibit any obsessive or inappropriate behavior, there were no homicidal or suicidal thoughts, his impulse control was fair, his memory was intact, he was able to maintain minimum personal hygiene, and he did not experience any problems with activities of daily living.

Moreover, the Veteran experienced recurrent and intrusive distressing recollections of traumatic events in service; recurrent distressing dreams of the events; acting or feeling as if the traumatic events were recurring; intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; a feeling of detachment or estrangement from others; a restricted range of affect; hypervigilance; and an exaggerated startle response.  The symptoms occurred on a daily basis and were mild to moderate in severity.  There were no remissions, but the Veteran had found functional ways to cope with his symptoms (e.g., work, medications, and counseling).

A diagnosis of chronic PTSD was provided and GAF scores of 55 and 60 were assigned, indicative of moderate impairment.  The psychologist who conducted the December 2008 examination indicated that the Veteran had experienced many interpersonal conflicts at work and that he had used alcohol to excess which interacted with his temper and led to at least one domestic incident where he had an altercation with his daughter and his wife hit him with a frying pan.  Overall, the examiner concluded that the Veteran's symptoms were transient or mild and decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress (i.e., the criteria for a 10 percent rating under DC 9411).

The Veteran's October 2009 informal claim for an increased rating for PTSD (VA Form 119) indicates that he was experiencing worsening nightmares, hypervigilance, and panic attacks.  His disability had almost reached "rock bottom" and he was unable to work due to his disability.

The report of a VA psychiatric examination dated in November 2009 reflects that the Veteran was laid off from work in March 2009 and that since that time he had become more irritable and anxious.  His symptoms were treated with medications and therapy.  He remained married to his wife of 37 years, but his marriage was "starting to 'go down hill.'"  He had become more irritable and short of patience and occasionally had to "get away" from his grandchildren because he would get "jittery" around them.  He had a few friends with whom he socialized, but he engaged in very few social activities because increased irritability interfered with socialization.  There was no history of any suicide attempts or violence/assaultiveness.

Examination revealed that the Veteran was casually dressed and cooperative, that his psychomotor activity and speech were unremarkable, that his affect was normal, that his attention was intact, that he was fully oriented, that his thought process and content were unremarkable, that there were no delusions, and that insight, judgment, and memory were all normal.  He did not exhibit any inappropriate or obsessive/ritualistic behavior, did not experience any panic attacks, did not have any homicidal or suicidal thoughts, was able to maintain minimum personal hygiene, and did not have any problems with activities of daily living.  His mood was agitated/depressed, he experienced 4 to 5 nightmares per week, there were persistent auditory hallucinations, impulse control was fair, and there were episodes of violence.  Moreover, the Veteran experienced recurrent and intrusive distressing recollections of traumatic events in service; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and a hyperstartle response.

The Veteran was diagnosed as having PTSD.  The GAF score at the time of the November 2009 examination was 55 (indicative of moderate impairment), but his GAF score was 65 during the previous year (indicative of mild impairment). Overall, his irritability and anxiety led to marital discord and family relationship problems, his symptoms had increased since he was laid off from work in March 2009, and there was reduced reliability and productivity due to PTSD symptoms (i.e., the criteria for a 50 percent rating under DC 9411).
VA treatment records dated from February to October 2010 and Social Security Administration (SSA) disability records include reports of anxiety, nightmares, sleep impairment, visual and auditory hallucinations, anger, hyperarousal, irritability, tension, panic attacks, feelings of worthlessness, depression, stress, occasional suicidal ideation, flashbacks, blackouts/dissociation, survivor guilt, a hyperstartle response, and intrusive memories.  The Veteran avoided crowds, noisy areas, and close relationships.  He had been unemployed since March 2009 and lived with his wife and two of their daughters.  He often disciplined his daughters by yelling at them and was sometimes stopped by his wife when he became too aggressive.  This behavior mainly began after he stopped working and spent more time at home.  He would isolate when the house became noisy by going out for drives and was primarily inactive during the day due to health problems.

Examinations revealed that the Veteran was alert, well groomed, and cooperative with good hygiene.  There were no mannerisms or abnormal movements, speech was normal, and mood was variable.  The Veteran was fully oriented and his memory, attention, concentration, insight, and judgment were all intact.  His affect was restricted, his speech was low in volume, and his thought process was mostly linear with some circumstantiality.  There was no suicidal or homicidal ideation and the Veteran was fully oriented.  He was diagnosed as having PTSD and major depressive disorder/bipolar disorder NOS and GAF scores of 40 to 55 were assigned, indicative of major to moderate impairment.  He was awarded SSA disability benefits on the basis of PTSD, among other disabilities.

The Veteran reported during a December 2010 VA psychiatric examination that he experienced daily hypervigilance, auditory and visual hallucinations, nightmares, insomnia, discomfort around people, a hyperstartle response, and hypervigilance.  He had a quick temper and was detached, his symptoms were severe, and there were no remissions.  His symptoms were treated with medications and therapy and such treatment alleviated his symptoms by approximately 25 percent.  He had been unemployed since March 2009, was receiving SSA disability benefits, and had no social life due to discomfort around people, a quick temper, anxiety, and impatience.  His temper also interfered with his ability to be employed.

Examination revealed that the Veteran's affect was slightly constricted, but he was fully oriented and had no gross cognitive impairment.  He was neat and tidy in his personal appearance, his memory was intact, he easily established rapport with the examiner and was cooperative throughout the examination, and he did not exhibit any inappropriate behavior.  There were no impairments in basic activities of daily living.  The Veteran was diagnosed as having PTSD and a GAF score of 45 was assigned, indicative of serious impairment.

In a September 2011 letter, a licensed clinical social worker from the Tucson Vet Center (J.D.R.) reported that he had been treating the Veteran for PTSD since February 2008 and that the Veteran's symptoms included severe nightmares, intrusive thoughts, depression, irritability, anger, and anxiety.  These symptoms "negatively affected his ability to maintain consistent employment and . . . rendered him unable to work."  The symptoms were chronic in nature and, even with intense therapy, it was likely ("more likely than not") that the Veteran would continue coping with his problems at some level for the rest of his life.  Although he was on medication and his symptoms were stable at the time of the September 2011 letter, J.D.R. recommended that the Veteran not return to work and he believed that the severe and chronic nature of his disability made him "totally and permanently unemployable."

An August 2015 "Employment Questionnaire" form (VA Form 21-4140-1), a January 2016 statement from the Veteran (VA Form 21-4138), and his testimony during the September 2016 hearing indicate that he experienced suicidal ideation, memory loss, hallucinations, night sweats, and anxiety.  He remained unemployed.

Initially, the Board notes that the Veteran has been diagnosed as having non service-connected psychiatric disabilities other than PTSD during the claim period, including depressive disorder NOS, major depressive disorder, and possible bipolar disorder NOS.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). 

In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other diagnosed non service-connected psychiatric disabilities.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id.   

The above evidence reflects that during the entire claim period the Veteran has been continuously unemployed and that he is unable to function socially.  He reported some problems at work while he was employed due to his PTSD symptoms (e.g., irritability and anger) and was laid off in March 2009, after which the severity of his psychiatric symptoms began to increase.  

Despite the fact that the examiners who conducted the December 2008 and November 2009 VA examinations concluded that the Veteran's symptoms approximated the criteria for 10 percent and 50 percent ratings under DC 9411, respectively, the Veteran was nonetheless unemployed at those times, GAF scores have been assigned indicative of an inability to work, the Veteran's treating social worker indicated in his September 2011 letter that the Veteran was totally and permanently unemployable due to his psychiatric disability, and he was awarded SSA disability benefits on the basis of PTSD (among other disabilities).  Moreover, the question of the rating warranted by the symptoms and impairment caused by the Veteran's PTSD is a legal and not a medical one.  38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

As for his social functioning, the Veteran is socially isolated, has few friends, and generally does not engage in any social activities due to his psychiatric symptoms. Although he maintains relationships with his wife and children, he and his wife nonetheless experience marital problems due to the symptoms associated with his psychiatric disability (e.g. irritability, anger, etc.) and his relationships with his children have been impaired due to such symptoms.

The evidence is thus at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximates total occupational and social impairment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an increased 100 percent rating is warranted for the entire claim period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Entitlement to a 100 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


